Citation Nr: 1301486	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left wrist Keinbock's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1997 and from February 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, granted service connection for left wrist Keinbock's disease.
 
In December 2008, April 2010, November 2010, and April 2012 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  For the entire initial rating period, the service-connected left wrist Keinbock's disease has not been manifested by ankylosis and has been awarded the maximum rating available based on limitation of motion of the joint.   


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for left wrist Keinbock's disease have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5215 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although this notice was not issued before the December 2004 rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in a December 2005 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The Board finds that the VCAA notice requirements have been satisfied by a July 2004 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial disability rating of 10 percent assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-03 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  See also 38 C.F.R. § 3.159(b)(3)(i) (there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's VA outpatient treatment records, private treatment records, and VA examination reports dated August 2004, November 2005, April 2007, August 2007, and May 2010.  

Pursuant to the Board's December 2008 remand instructions, the RO obtained and associated with record outstanding VA outpatient treatment records from October 2007 to December 2009.  The RO was also instructed to obtain treatment records from Dr. J. D. relating to the service-connected left wrist disability and that all attempts to obtain these records and any responses received from this provider should be noted in the claims file.  Review of the record indicates that in January 2006 the RO requested records of treatment from Dr. J. D. for the Veteran's left wrist from June 2004 to the present; however, no response is of record.  

Pursuant to the Board's April 2012 remand instructions, the RO sent the Veteran an April 2012 letter informing him that a request for treatment records from Dr. J. D. was sent in January 2006 but no response was received, and in order to obtain such records he must submit the records himself or complete and return the enclosed Authorization and Consent to Release Information, via a VA Form 21-4142.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In an October 2009 supplemental statement of the case (SSOC), the Veteran was informed of the RO's unsuccessful efforts and was again requested to send any pertinent records he had in his possession.  The Veteran has failed to provide such information.

Pursuant to the Board's April 2010 remand instructions, the RO arranged for a VA examination in May 2010.  That examination report reflects that the examiner failed to specifically state whether or not the Veteran has ankylosis of the left wrist.  Thus, pursuant to the Board's November 2010 remand instructions, the RO arranged for an additional VA examination in November 2010.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notification from the VA Medical Center in Kansas City indicated the Veteran failed to appear for the scheduled examination.  In an October 2011 supplemental statement of the case (SSOC), the Veteran was informed of his failure to report for the scheduled examination and notified that he should contact VA should he be willing to report for a future examination.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655 (2012).  

As a result, the Board finds that the actions and responses discussed above were adequate and substantially complied with the December 2008, April 2010, November 2010, and April 2012 remand instructions, thus VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2012).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2012).  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Initial Rating for Left Wrist Keinbock's Disease

In a February 2005 notice of disagreement, the Veteran reported, in pertinent part, that a higher evaluation is warranted for his left wrist as he is unable to perform many tasks, such as grasping or holding items, he has limited motion and severe pain in the wrist, and the wrist seems to be frozen at times.  

Pursuant to the rating criteria for the wrist, the Veteran's service-connected left wrist Keinbock's disease is rated at 10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  For either the major or the minor arm, a 10 percent disability rating is assigned for limitation of motion of the wrist at dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  Id.  This is the maximum rating available under that Diagnostic Code.  

Favorable ankylosis of the wrist of the minor arm, in 20 degrees to 30 degrees dorsiflexion, is assigned a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis of the wrist of the minor arm, in any other position except favorable, warrants a 30 percent disability rating, and if unfavorable, in any degree of palmar flexion or with ulnar or radial deviation, warrants a 40 percent disability rating.  Id.  Full range of motion of the wrist is measured from 0 degrees to 70 degrees in dorsiflexion; from 0 degrees to 80 degrees in palmar flexion; from 0 degrees to 45 degrees in ulnar deviation; and from 0 degrees to 20 degrees in radial deviation.  38 C.F.R. § 4.71, Plate I (2012).

When rating musculoskeletal disabilities of the extremities, a distinction is made between major (dominant) and minor extremities.  As the Veteran reported that he is right-handed at the VA examinations and private treatment sessions, his left arm is the minor extremity. 

The Veteran has currently been awarded the maximum rating available under Diagnostic Code 5215.  This diagnostic code includes limitation of motion; hence, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable and to discuss the Veteran's reported history of symptomatology of record regarding the service-connected left wrist disability, to include constant pain, loss of strength, stiffness, fatigue, and numbness.  See Johnston, 10 Vet. App. at 85. 

Moreover, review of the medical evidence in the claims file fails to show that the Veteran's left wrist is ankylosed.  Although the Veteran reported in the February 2005 notice of disagreement that the wrist seems to be frozen at times and the August 2007 VA examiner marked "yes" for joint ankylosis of the left wrist, documented range of motion of the left wrist has been reported to be intact for the entire initial rating period on appeal.  VA examination reports dated in August 2004, November 2005, April 2007, August 2007, and May 2010, as well as private treatment records dated January 2005, August 2005 and December 2005, clearly show the Veteran exhibited motion in all planes.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 10 percent disability rating currently assigned for any period.

Again, the Board notes that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655.  

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding the service-connected left wrist Keinbock's disease for the entire rating period, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for left wrist Keinbock's disease for any period.  38 C.F.R. §§ 4.3, 4.7. 



Extra-Schedular Consideration

Neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected left wrist Keinbock's disease for any period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the May 2010 VA examination, the Veteran reported he has worked as an electrician for the past 12 years and that although the wrist is painful after strenuous work, he is always able to finish the day.

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected left wrist Keinbock's disease symptoms, to include limitation of motion, weakness, fatigue, painful motion, loss of strength, numbness, and stiffness.  A rating in excess of the 10 percent rating currently assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  

The currently assigned 10 percent disability rating contemplates the Veteran's documented limitation of motion and complaints of weakness, fatigue, painful motion, loss of strength, numbness, and stiffness, and the effects of such impairment were explicitly taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215; DeLuca, 8 Vet. App. at 205.  For the entire initial rating period and under Diagnostic Code 5214, the competent and more probative evidence of record does not show the service-connected left wrist Keinbock's disease has been manifested by ankylosis for a higher disability rating.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  


ORDER

An initial disability rating in excess of 10 percent for left wrist Keinbock's disease is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


